Exhibit 10.1 SETTLEMENT AGREEMENT AND RELEASE THIS SETTLEMENT AGREEMENT AND RELEASE (this “Agreement”) is dated as of June 5, 2013 and is made by and between IBC Funds, LLC, a Nevada LLC and PositiveID Corporation, a Delaware Corporation. WHEREAS PositiveID Corporation, Defendant, entered into agreements to receive goods and/or services pursuant to the “Invoices”. The Invoices are incorporated herein by reference. WHEREAS on or about June 4, 2013, IBC Funds, LLC, purchased certain invoices from Deloitte, LLP. The Claim Purchase Agreement is incorporated herein by reference. WHEREAS on or about June 4, 2013, IBC Funds, LLC, purchased certain invoices from International Print Group, Inc. The Claim Purchase Agreement is incorporated herein by reference. WHEREAS on or about June 4, 2013, IBC Funds, LLC, purchased certain invoices from Warren Everett f/k/a Pender Newkirk. The Claim Purchase Agreement is incorporated herein by reference. WHEREAS on or about June 4, 2013, IBC Funds, LLC, purchased certain invoices from Herzog Fox Law Office. The Claims Purchase Agreement is incorporated herein by reference. WHEREAS on or about June 4, 2013, IBC Funds, LLC, purchased certain invoices from Stroock & Stroock & Lavan, LLP. The Claims Purchase Agreement is incorporated herein by reference. WHEREAS on or about June 4, 2013, IBC Funds, LLC purchased certain invoices from Cooley, LLP. The Claims Purchase Agreement is incorporated herein by reference. WHEREAS on or about June 4, 2013, IBC Funds, LLC, filed an action against PositiveID Corporation entitled Complaint, (the “Action”) in the Circuit Court of the Twelfth Judicial Circuit, Sarasota County, Florida (the “Court”), whereby IBC Funds, LLC asserted claims against PositiveID Corporation alleging that PositiveID Corporation failed to pay IBC Funds, LLC according to the terms set forth in the Invoices (the “Claims”). WHEREAS, PositiveID Corporation, in its Answer, denied any and all wrongdoing and asserted affirmative defenses; WHEREAS, PositiveID Corporation, denies that it is liable for the amount sought in the Action, but acknowledges that it does not have sufficient cash to satisfy the claims made in the Action or to defend the Action and PositiveID Corporation seeks to resolve this Action and agrees to pay $214,534.82 on the Invoices (the “Compromised Amount”). WHEREAS, PositiveID Corporation currently only has the means to satisfy payment of IBC Funds, LLC’s bona fide claims through the issuance of authorized shares to IBC Funds, LLC, pursuant to Section 3(a)(10) of the Securities Act of 1933, as amended (hereinafter the “Securities Act”); WHEREAS, PositiveID Corporation and IBC Funds, LLC desire to resolve, settle, and compromise IBC Funds, LLC’s bona fide claims that it has asserted against PositiveID Corporation, which arise out of or relate to the Invoices, in the amount of $214,534.82 due and owing; With this background incorporated herein, the parties hereby agree to the following settlement: TERMS OF SETTLEMENT 1. CLAIMS .IBC Funds, LLC agrees to resolve its bona fide claim with PositiveID Corporation for the agreed upon sum of $214,534.82. 2. SETTLEMENT SHARES . As soon as practicable following entry of an order by the Court in accordance with Paragraph 4 herein, PositiveID Corporation shall issue and deliver to IBC Funds, LLC shares of common stock (the “Common Stock”) in one or more traunches, as necessary, sufficient to satisfy the Compromised Amount through the issuance of freely trading securities issued pursuant to Section 3(a)(10) of the Securities Act (the “Settlement Shares”). Pursuant to this Agreement, IBC Funds, LLC may deliver a request to PositiveID Corporation which states the dollar amount (designated in U.S. Dollars) of Common Stock to be issued to IBC Funds, LLC (the “Share Request”). The parties agree that the total amount of Common Stock to be delivered by PositiveID Corporation to satisfy the Compromised Amount shall be issued at a thirty percent (30%) discount to market (the total amount of the claims multiplied by 70%) based upon the average of the value weighted price of the Common Stock over the three (3) trading day period preceding the Share Request (the “Trading Period”). The parties have agreed and established an escrow account for the settlement shares, and Registrar and Transfer Company, (transfer agent) the escrow agent, shall upon the request of PositiveID Corporation issue in the name of IBC Funds, LLC the number of shares requested so long as the number of shares requested does not make IBC Funds, LLC the owner of more than 4.99% of the outstanding Common Stock at any time. Additional traunch requests shall be made by PositiveID Corporation from time to time as requested by IBC Funds, LLC until the settlement shares are paid in full so long as the number of shares requested does not make IBC Funds, LLC the owner of more than 4.99% of the outstanding shares of common stock at any given time. If, during the Trading Period, the initial shares do not satisfy the total settlement shares IBC Funds, LLC is entitled to receive, IBC Funds, LLC shall have the right to require PositiveID Corporation to immediately issue additional shares of Common Stock up to 4.99% of the total outstanding shares as of the date. Any such additional shares of Common Stock issued during the trading period shall be included as initial shares in the final calculation. 3.
